
	
		I
		112th CONGRESS
		1st Session
		H. R. 281
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for an exchange of lands between the Secretary
		  of Agriculture and the United Water Conservation District of California to
		  eliminate certain private inholdings in the Los Padres National Forest, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Los Padres National Forest Land
			 Exchange Act.
		2.Land exchange,
			 Los Padres National Forest, California
			(a)Land
			 exchangeIn exchange for all
			 right, title, and interest of the United Water Conservation District of
			 California (in this section referred to as the District) in and
			 to the lands described in subsection (b), the Secretary of Agriculture may
			 convey to the District all right, title, and interest of the United States in
			 and to the National Forest System lands described in subsection (c). The
			 conveyance of National Forest System lands under this section shall be subject
			 to valid existing rights and to such terms, conditions, and reservations as may
			 be required by this section or considered necessary by the Secretary.
			(b)Lands To be
			 conveyed by districtThe
			 lands to be conveyed by the District under subsection (a) consist of
			 approximately 340 acres located within township 5 north, range 18 west, San
			 Bernardino base and meridian and are more fully described as follows:
				(1)Tract A—SE1/4NE1/4 of
			 section 16 (approximately 40 acres).
				(2)Tract B—NE1/4SE1/4 of
			 section 16 (approximately 40 acres).
				(3)Tract C—S1/2SE1/4 of section
			 16 (approximately 80 acres).
				(4)Tract D—NE1/4 of section 21
			 (approximately 160 acres).
				(5)Tract E—N1/2SW1/4SW1/4 of
			 section 15 (approximately 20 acres).
				(c)Lands To be
			 conveyed by SecretaryThe
			 National Forest System lands to be conveyed by the Secretary under subsection
			 (a) consist of approximately 440 acres located within township 5 north, range
			 18 west, San Bernardino base and meridian and are more fully described as
			 follows:
				(1)Tract 1—E1/2SW1/4 of section
			 10 (approximately 80 acres).
				(2)Tract 2—NE1/4NW1/4 of
			 section 15 (approximately 40 acres).
				(3)Tract 3—S1/2SW1/4SW1/4SE1/4
			 of section 15 (approximately 5 acres).
				(4)Tract 4—N1/2S1/2S1/2SE1/4 of
			 section 15 (approximately 20 acres).
				(5)Tract 5—S1/2N1/2SW1/4SE1/4
			 of section 15 (approximately 10 acres).
				(6)Tract 6—N1/2NW1/4SW1/4SE1/4
			 of section 15 (approximately 5 acres).
				(7)Tract 7—SW1/4SE1/4 of
			 section 15 (approximately 2.5 acres).
				(8)Tract 8—S1/2NW1/4SE1/4SE1/4
			 of section 15 (approximately 5 acres).
				(9)Tract 9—SW1/4NE1/4SE1/4SE1/4
			 of section 15 (approximately 2.5 acres).
				(10)Tract 10—W1/2W1/2NW1/4SE1/4
			 of section 15 (approximately 10 acres).
				(11)Tract
			 11—SE1/4SW1/4NW1/4SE1/4 of section 15 (approximately 2.5 acres).
				(12)Tract
			 12—SW1/4SE1/4NW1/4SE1/4 of section 15 (approximately 2.5 acres).
				(13)Tract 13—W1/2W1/2SW1/4NE1/4
			 of section 15 (approximately 10 acres).
				(14)Tract 14—SW1/4SW1/4NE1/4 of
			 section 22 (approximately 10 acres).
				(15)Tract
			 15—NW1/4NW1/4NW1/4NE1/4 of section 22 (approximately 2.5 acres).
				(16)Tract
			 16—SW1/4NW1/4SW1/4NE1/4 of section 22 (approximately 2.5 acres).
				(17)Tract 17—W1/2NW1/4SE1/4 of
			 section 22 (approximately 20 acres).
				(18)Tract 18—SW1/4SE1/4 of
			 section 22 (approximately 40 acres).
				(19)Tract 19—E1/2SW1/4 of
			 section 22 (approximately 80 acres).
				(20)Tract 20—N1/2NW1/4SW1/4 of
			 section 22 (approximately 20 acres).
				(21)Tract 21—W1/2NE1/4 of
			 section 27 (approximately 60 acres).
				(22)Tract 22—NE1/4SW1/4NW1/4 of
			 section 27 (approximately 10 acres).
				(d)Implementation
			 of land exchange
				(1)Maps; public
			 availabilityThe lands to be
			 exchanged under this section are depicted on maps entitled Los Padres
			 National Forest Land Exchange and dated June 1, 2005. The maps shall be
			 on file and available for public inspection in appropriate offices of the
			 Forest Service until completion of the land exchange. The Secretary may also
			 correct errors in the maps or the accompanying legal descriptions.
				(2)Modification of
			 statutory terms of exchangeBy mutual agreement to facilitate the land
			 exchange under this section, the Secretary and the District may reduce the
			 number of tracts of land involved in the land exchange or adjust the legal
			 descriptions specified in subsections (b) and (c) and the boundaries depicted
			 on the maps referred to in paragraph (1) based upon the environmental analysis
			 conducted and public input obtained in complying with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.).
				(3)Priority for
			 completionThe Secretary shall order completion of the land
			 exchange under this section to be a priority for the Forest Service, which
			 shall endeavor to complete the land exchange within one year after the date of
			 the enactment of this Act.
				(4)Administrative
			 costsThe costs of conducting
			 the land exchange under this section shall be shared equally by the District
			 and the Secretary. The costs to be shared include expenditures incurred for
			 survey, mapping, appraisals, closing costs, recording fees, and similar
			 expenditures, but do not include staff salaries, administrative overhead,
			 attorney fees, the cost of construction required by subsection (e)(2), or the
			 costs to cure any title defects.
				(5)Title
			 standardsThe Secretary shall require that title to the District
			 lands to be acquired by the Secretary under this section is in conformity with
			 the title standards of the Attorney General.
				(e)Easements and
			 access
				(1)ReservationIn the conveyance of the National Forest
			 System lands under this section, the Secretary shall reserve easements for all
			 roads and trails that the Secretary considers to be necessary or desirable to
			 provide for administrative purposes and to ensure public access to National
			 Forest System lands. In particular, the Secretary shall reserve perpetual
			 unrestricted rights of pedestrian and equestrian access over all existing roads
			 and trails.
				(2)Construction of
			 parking lotAs a condition on
			 the receipt of National Forest System lands under this section, the District
			 shall agree to construct a gravel parking area upon District lands to provide
			 access to the Potholes trail of the Los Padres National Forest. The site design
			 for the parking area shall be subject to the approval by the Secretary. The
			 District may reasonably regulate vehicular access to the parking area in
			 accordance with rules and regulations promulgated in accordance with applicable
			 law.
				(f)Partial
			 revocation of withdrawalsThe public lands withdrawals provided
			 by the Act of May 29, 1928 (Chapter 868; 45 Stat. 956), Power Site
			 Classification No. 414–USGS, June 22, 1951, FERC Power Project No. 2153,
			 January 15, 1957, and Forest Service Land Order No. 3338, February 28, 1964,
			 are hereby revoked insofar as they effect the National Forest System lands
			 conveyed under this section.
			(g)Water
			 rightsThe land exchange under this section does not include any
			 water rights owned by the District or the United States.
			(h)Cash
			 equalization
				(1)Equal value
			 exchangeSubject to paragraph
			 (2), the land exchange under this section shall be conducted on an equal value
			 basis, as determined by the appraisal done in conformity with the Uniform
			 Appraisal Standards for Federal Lands Standards for Acquisition and Forest
			 Service appraisal instructions.
				(2)Limits
			 waivedThe values of the lands to be exchanged under this section
			 may be equalized through the payment of a cash equalization payment in an
			 amount in excess of the statutory limit specified in section 206 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1716).
				(3)Disposition and
			 use of fundsAny cash equalization payment received by the
			 Secretary under this section shall be deposited into the fund established by
			 Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). The payment
			 shall be available to the Secretary for expenditure, without further
			 appropriation and until expended, for the acquisition, construction, or
			 improvement of administrative or recreational facilities for the Los Padres
			 National Forest in Ventura County, Santa Barbara County, and San Luis Obispo
			 County, California, or for the acquisition of land or interests in land in such
			 counties.
				(i)Effect of
			 exchange; management of acquired landsFor purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the
			 Los Padres National Forest, as adjusted as a result of the land exchange under
			 this section, shall be considered to be the boundaries of that national forest
			 as of January 1, 1965. The District lands acquired by the Secretary under this
			 section shall be added to and administered as part of the Los Padres National
			 Forest in accordance with the laws and regulations applicable to that national
			 forest.
			
